
	

113 HRES 76 IH: Expressing the sense of the House of Representatives that the United States and the European Union should pursue a Transatlantic Trade and Investment Partnership.
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 76
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2013
			Mr. Paulsen (for
			 himself and Mr. Neal) submitted the
			 following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States and the European Union should pursue a
		  Transatlantic Trade and Investment Partnership.
	
	
		Whereas the United States-European Union High Level
			 Working Group on Jobs and Growth (HLWG) issued its final report on February 11,
			 2013;
		Whereas the economies of the European Union and the United
			 States account for nearly one-half of world GDP;
		Whereas the European Union and United States account for
			 30 percent of world trade;
		Whereas $2.7 billion of goods and services are traded
			 bilaterally each day, supporting millions of jobs in both economies;
		Whereas direct investments by the United States and
			 European Union on both sides of the Atlantic total more than $3.7
			 trillion;
		Whereas the HLWG recommended a comprehensive agreement
			 that addresses a broad range of bilateral trade and investment issues,
			 including regulatory issues, and contributes to the development of global
			 rules;
		Whereas the HLWG found that a comprehensive Transatlantic
			 Trade and Investment Partnership that addresses a broad range of
			 bilateral trade and investment issues, including regulatory issues, and
			 contributes to the development of global rules, would provide the most
			 significant mutual benefit of the various options [it]
			 considered.;
		Whereas the HLWG recommended that a comprehensive
			 agreement would include ambitious reciprocal market opening in goods, services,
			 and investment, and would address the challenges and opportunities of
			 modernizing trade rules and enhancing the compatibility of regulatory
			 regimes;
		Whereas the HLWG outlines a structure and content that
			 includes market access, regulatory issues and nontariff barriers, and rules
			 addressing shared global trade challenges and opportunities;
		Whereas the HLWG recommended that in addition to
			 pursuing the elements of a comprehensive agreement, the two sides seek to make
			 early and continuing progress on SPS measures affecting bilateral
			 trade.; and
		Whereas the HLWG recommended to Leaders that each
			 side initiate as soon as possible the formal domestic procedures necessary to
			 launch negotiations on a comprehensive trade and investment agreement.:
			 Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)a
			 comprehensive and ambitious Transatlantic Trade and Investment Partnership
			 would support the creation of significant good-paying jobs for American
			 workers, ranchers, and farmers;
			(2)a comprehensive and ambitious Transatlantic
			 Trade and Investment Partnership would open new opportunity for United States
			 companies to sell their goods and services in the European Union;
			(3)a
			 comprehensive and ambitious Transatlantic Trade and Investment Partnership
			 would further bond the economies of Europe and the United States and give rise
			 to a dominant economic alliance that would strongly influence other nations
			 toward market-based economies;
			(4)the President
			 should promptly submit written notice to Congress of the President’s intention
			 to enter into negotiations with the European Union for a comprehensive
			 Transatlantic Trade and Investment Partnership; and
			(5)as soon as
			 possible after providing notice and completing appropriate consultations with
			 Congress, the President should initiate negotiations for a comprehensive
			 Transatlantic Trade and Investment Partnership.
			
